Citation Nr: 1205549	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-44 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from February1969 to February 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that February 2009 rating, the Veteran was granted service connection for PTSD, and awarded a 30 percent disability evaluation effective October 28, 2008, date of receipt of his claim.  He disagreed with and has appealed the initial 30 percent disability evaluation for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others). 

In August 2011, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned acting Veterans Law Judge of the Board, more commonly referred to as a travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity due to related symptoms since the award of service connection.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 50 percent, but no greater, for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist 

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2008.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  This claim arises in the context of the Veteran trying to establish his underlying entitlement to service connection-since granted.  He is now requesting a higher initial rating, which is a "downstream" issue.

In Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And this has been done; the Veteran has received both an SOC and supplemental SOC (SSOC) discussing the downstream disability rating element of this claim, citing the applicable statutes and regulations and discussing why a higher rating was not assigned.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that he and his representative identified as potentially relevant.  Also, the Veteran has had several VA examinations for evaluation of his PTSD.  The reports contain sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  In light of this development of the claim, the Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

II. A Rating Higher than 30 Percent for PTSD  

The Veteran maintains that his PTSD is more severe than 30-percent disabling, so he deserves a higher initial rating.  His PTSD is rated under 38 C.F.R. § 4.130, DC 9411 (2011), effective October 28, 2008, date of receipt of his claim.  

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, some further discussion of the Fenderson case is warranted.  Fenderson, 12 Vet. App. at 125-126.  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  Fenderson, 12 Vet. App. at 125-126.  But see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (since expanding this concept even to claims for increased ratings that do not involve initial ratings).  

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011). 

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  Under this Formula, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A higher 70 percent rating is warranted when the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

An even higher 100 percent rating requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule addressing service-connected psychiatric disabilities is based upon the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

According to the DSM-IV, GAF scores ranging between 61 and 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g, flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 indicate there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, which would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In October 2008, the Veteran was referred for evaluation of PTSD.  At the consultation, the Veteran reported daily anxiety since service in Vietnam.  He reported flashbacks about every month.  He avoided media that dealt with war.  He startled easily and he was hypervigilant.  He felt numb, self conscious and detached from others.  He stated that he did not participate in activities like he used to.  The diagnosis was PTSD.  The GAF score was 60.

In February 2009, the Veteran underwent a VA compensation examination for his PTSD.  The Veteran reported flashbacks once per month, depression and nightmares 3 to 4 times per week.  He had panic attacks, and anxiety all the time around people.  The Veteran reported avoiding crowds and sleep disturbance every night.  His symptoms were described as being from minimal to severe.  The diagnosis was PTSD.  The GAF was 60.  

At a February 2009 VA therapy evaluation, the Veteran reported high anxiety, and mild to normal depression.  It was reported that he had not tried psychotropic medications.  The Veteran presented casually dressed.  His speech was normal.  His mood was described as down and anxious.  His thoughts were logical and goal directed.  The Veteran's insight and judgment were described as fair.  His cognition was intact.  The diagnosis was PTSD.  The GAF score was 48.  The Veteran was begun on Buspar for anxiety.  

VA outpatient treatment records from March 2009 through September 2010 show that the Veteran received treatment, including group therapy for PTSD.  Those records show that he had anxiety and depression.  GAF scores were 50-59. 

Statements from the Veteran's spouse and a co-worker were received in September 2009.  It was reported that the Veteran had mood swings, impulsivity, and anger.  He was forgetful and had irritability with customers at his job.  

In March 2011 another VA PTSD compensation examination was performed.  It was reported that the Veteran had a good and supportive relationship with his spouse and daughter.  He had few friends and his closest friend was his brother-in-law.  He enjoyed restoring his car, fishing and camping.  He worked part-time at his brother-in-law's machine shop.  The Veteran presented neatly groomed and appropriately dressed.  He was cooperative and friendly.  His affect was described as normal and his mood was good.  His attention was intact, and he was oriented.  His thought process and content were unremarkable.  It was reported that the Veteran had sleep impairment.  He had obsessive/ritualistic behavior, checking locks and appliances to see they were off, and walking around the perimeter of his home.  He reported panic attacks twice weekly.  Upon examination, it was reported that Veteran's memory was mildly impaired.  He avoided associated stimuli, and had difficulty falling or staying asleep.  He had difficulty concentrating, hypervigilence, and exaggerated startle response.  The Veteran reported an increase in PTSD symptoms over the past several months.  The Veteran retired from work as a general laborer in December 2010.  The diagnosis was PTSD.  The GAF was 58.  VA clinical records from March through August 2011 show the Veteran remained anxious.  GAF scores were 52-58.  

The Board has reviewed the entire evidentiary data of record.  After review of the evidence it appears that the Veteran continues with psychiatric symptomatology that affects his social and occupational adaptability.  So with reasonable doubt resolved in his favor, the Veteran is shown to exhibit the type, frequency and severity of symptoms required for a higher initial rating of 50 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.101, 4.3; Mauerhan, 16 Vet. App. at 436.  That is, the Board finds the Veteran demonstrates occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  His GAF scores have ranged from 48 to 60.  There is evidence of ongoing flashbacks, anxiety, stimuli avoidance, hypervigilence, depression, frequent panic attacks, as well as sleeping difficulties, memory impairment, and social anxiety.  

In addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  Both he and his spouse reiterated many of his current PTSD symptoms at the personal hearing held at the RO in August 2011.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as flashbacks, nightmares, panic attacks, sleeping difficulties, anger, and irritability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 310; and 38 C.F.R. § 3.159(a)(2).  And since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran deserves a higher 50 percent initial rating when reasonable doubt is resolved in his favor, yet the evidence does not reflect that his PTSD has been so severe since the effective date of his award as to warrant an even higher rating of 70 percent or more.  Absent evidence of more symptoms indicating a higher severity of psychiatric dysfunction, the Board finds the evidence is against a disability rating greater than 50 percent for his PTSD.  38 C.F.R. § 4.3.  Also, his PTSD has never been more than 50-percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In sum, resolving all reasonable doubt in his favor, the evidence supports increasing the initial rating from 30 to 50 percent with the same retroactive effective date of October 28, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Beyond this, however, the preponderance of the evidence is against the claim for assignment of any higher initial rating.  Id. 


	         (ORDER CONTINUED ON NEXT PAGE)
ORDER

A higher 50 percent initial rating for the PTSD is granted, retroactively effective from October 28, 2008, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


